UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7333



ANTHONY LYNCH-BEY,

                                              Plaintiff - Appellant,

          versus


D. A. GARRAGHTY, Chief Warden; C. E. DAVIS,
Warden; K. W. DAVIS, Warden; M.C. MILLARD,
Associate Warden; G. P. WILLIAMS, Associate
Warden; S. T. AVENT, Associate Warden, FRANK
ROACH, Housing Unit Manager; B. AUTRY, Inmate
Hearing; L. T. EDMONDS, Housing Unit; JOHN
DOE, Agent of Defendant Garraghty,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-470-3)


Submitted:   November 7, 2002          Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Lynch-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony   Lynch-Bey    appeals    the   district   court’s    orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying

reconsideration of that order.        We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.    See Lynch-Bey v. Garraghty, No. CA-

01-470-3 (E.D. Va. July 3 & Aug. 6, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                  2